


Exhibit 10.4
AMENDMENT NO. 1
TO THE EXECUTIVE EMPLOYMENT AGREEMENT OF
GARY D. BLACK


AMENDMENT NO. 1, entered into this 8th day of October, 2014 (“Amendment No. 1”),
to the Executive Employment Agreement of Gary D. Black dated as of August 31,
2012 (“Agreement”), by and between Calamos Advisors LLC., a Delaware limited
liability company (“Advisors”(together with its successors and assigns permitted
under the Agreement, the “Company”), and Gary D. Black, an individual
(“Executive”).


WHEREAS, , the parties deem it desirable to formally amend the Agreement to
reflect certain changes to the terms of Executive’s employment relating to
Executive’s positions and title, and to Executive’s elimination of Incentive
Payments (as defined in the Agreement) which the parties have implemented.


NOW, THEREFORE, the parties agree as follows:
1.
Amendments Relating to Positions and Titles and Removal of Incentive Payments.

a.
Section 2(a) is revised to read as follows: “During the Employment Period,
Executive’s position and title shall be Executive Vice President and Global
Co-Chief Investment Officer of the Company, CAM and Holdings.”

b.
Section 4 is deleted in its entirety and replaced with the words “Intentionally
left blank”.

c.
All references to “Incentive Payments” are deleted. The text in Sections
6(a)(iii), 6(b)(iv) and 6(d)(i)(C)(4) shall be replaced with the words
“Intentionally left blank”. Section 6(c)(ii) shall be revised where the sentence
shall be truncated after the words “not theretofore paid” and the “(i)”
reference shall be deleted.

2.
Effective Dates. The change relating to Positions and Titles was effective as of
August 5, 2013 and the removal of Incentive Payments and related membership
withdrawal (referred to below) was effective as of January 1, 2013.

3.
Further Assurances. The parties agree to execute such further documents and do
any and all such further things as may be necessary or appropriate to implement
and carry out the intent of this Amendment No. 1 and of Section 4 (prior to
deletion hereby) namely: (i) the change in Executive’s title; (ii) the
elimination of Incentive Payments for the Executive and the corresponding
withdrawal of Executive’s membership in Calamos Capital Management LLC and (iii)
replacing the Incentive Payments for the Executive and the Executive’s
membership in Calamos Capital Management LLC with alternative compensation
arrangements that do not raise material conflicts of interest (or the appearance
of such conflicts) in relation to fiduciary and other obligations the Company
and its affiliates owe to investment advisory clients, while providing the
Executive with the opportunity to earn over time benefits substantially
equivalent to those that would be earned under Section 4 (prior to deletion)
over time.

4.
Reaffirmation. In all other respects the Agreement remains the same and in full
force and effect. Unless otherwise provided herein, defined terms shall have the
meaning set forth in the underlying Agreement. Each reference in the Agreement
to “this Agreement,” “hereunder,” “hereof,” or words of like import referring to
the Agreement shall mean and be a reference to the Agreement as amended by this
Amendment No. 1.



CALAMOS ADVISORS LLC
 
GARY D. BLACK
By: Calamos Investments LLC, its manager
 
 
By: Calamos Asset Management, Inc., its manager
 
 
 
 
 
By: /s/ John P. Calamos, Sr.
 
/s/ Gary D. Black
John P. Calamos, Sr.
 
Gary D. Black
Chairman, Chief Executive Officer and
 
 
Global Co-Chief Investment Officer
 
 





